Citation Nr: 1641395	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-43 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation based on a need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to July 1961, from August 1961 to July 1964, from December 1965 to August 1968, and from June 1970 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; postoperative residuals of a right shoulder dislocation with degenerative joint disease, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; emphysema, evaluated as 10 percent disabling; and for tinnitus, evaluated as 10 percent disabling. 

2.  The Veteran does not require the aid and assistance of another person due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Special Monthly Compensation

The Veteran contends that he requires the regular aid and attendance of another person due to service-connected disabilities.  

Special monthly compensation is payable to a veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. §  3.352 (a).  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3).  

When determining whether the regular aid and attendance of another person is needed, the following factors are considered: inability to dress or undress oneself, or to keep oneself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; inability to feed oneself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" is a proper basis for determining whether the claimant is in need of regular aid and attendance of another person.  "Bedridden" means that the veteran is actually required to remain in bed.  38 C.F.R. §§ 3.350(b)(4), 3.352(a).  Voluntarily taking to bed or being prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure is insufficient.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

A claimant does not need to demonstrate all of the above factors to be found entitled to aid and attendance benefits, and the need for regular aid and attendance does not have to be constant.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

The performance of the necessary aid and attendance service by a relative or other member of the veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352(c).

The Veteran is service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; postoperative residuals of a right shoulder dislocation with degenerative joint disease, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; emphysema, evaluated as 10 percent disabling; and for tinnitus, evaluated as 10 percent disabling.  The award of compensation for these disorders is evidence that the Veteran is compensated for the functional impairment caused by each of these disorders.  Further, he has been found to be entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  

The preponderance of the evidence weighs against finding that the Veteran requires the regular aid and attendance of another person due solely to his service-connected disabilities.  While he has had several functional limitations and has required the regular aid and assistance of another person during the period on appeal, the preponderance of the evidence weighs against finding that his service-connected disabilities alone resulted in a need for the regular aid and attendance.  

During the period on appeal, the Veteran has had several non-service-connected disabilities, including left and right knee osteoarthritis, left and right hand osteoarthritis, left shoulder issues, and a disability of the spine.  

Examinations and opinions from private physicians indicate that the Veteran did require the regular aid and attendance of another person or nursing home care, and that he required assistance with dressing, personal hygiene, taking showers, household chores, meal preparation, and medication management.  These opinions, however, are not determinative as they consider limitations resulting from the Veterans' several non-service-connected disabilities.  See May 2014 Disability Benefits Questionnaire (evaluating limitations due to right shoulder, spine, and left knee disabilities); October 2014 Dr. L.M. Letter (finding the Veteran's ability to carry out daily activities has diminished due to pain and weakness of both upper and lower limbs).  It is well to note again that the appellant is not service connected for any spine disorder, lower extremity disorder, or left upper extremity disorder. The Board therefore gives more probative weight to the examinations and opinions of record that consider only the Veteran's service-connected disabilities.  

Private and VA treatment records and examinations establish that the Veteran has several functional limitations and requires assistance in some areas due to his service-connected right shoulder disability.  In a February 2014 Disability Benefits Questionnaire regarding the right shoulder, the Veteran's private physician, L.M., stated that the Veteran did need assistance in bathing and tending to other hygiene needs, but was able to feed himself and prepare his own meals and did not need nursing home care or require medication management.  In a December 2014 letter, the same private physician, L.M., stated that the Veteran had complained of having limited range of use of his right shoulder, and had indicated that he was unable to extend his arm or reach back or above his head.  Also in December 2014, a VA examiner found the Veteran had difficulty with lifting, overhead motion, reaching, dressing, and grooming; that he needed assistance with dressing and hygiene; and that he could not sleep on his right shoulder.  In May 2015, a different VA examiner indicated that the Veteran had limitations in dressing, wiping after defecation, bathing, and that he needed assistance with reaching, lifting, and grooming due to his right shoulder disability.  

The functional limitations attributable to the Veteran's right shoulder have not, however, resulted in an inability to dress or undress himself, or to keep himself ordinarily clean and presentable.  They do not necessitate the frequent adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid.  They do not cause the claimant an inability to feed himself through the loss of coordination of both upper extremities or through extreme weakness.  The appellant can attend to the wants of nature, and there is no evidence that these disorders singularly or in combination cause such disability as to require aid and assistance in protecting the Veteran from the hazards or dangers incident to his or her daily environment.

While he has difficulty or is limited in his ability to dress or undress himself or to keep himself ordinarily clean and presentable, the preponderance of the evidence weighs against finding that he has an inability to do so due to service-connected disability.  The Veteran's spouse is competent to report that she helps the appellant dress and bathe, and her report is credible and entitled to probative weight.  It does not appear, however, that the Veteran has an inability to dress or bathe himself due solely to his service-connected posttraumatic stress disorder, right shoulder disability, bilateral hearing loss, tinnitus, or emphysema.  The Veteran is not service connected for any left upper extremity, and hence any impairment to that extremity may not be considered under the law.  To the extent that he experiences other limitations due to left shoulder or hand disabilities, his spine, and his left and right knee osteoarthritis, he is not service-connected for any disability of the left upper extremity, spine, or bilateral lower extremities.

While his wife cooks his meals, the preponderance of the evidence weighs against finding that the Veteran is unable to feed himself through the loss of coordination of upper extremities or through extreme weakness due solely to service-connected disability.  VA examinations show he has muscle atrophy related to the right shoulder; however, as noted above, he still has range of motion of the left upper extremity, and to the extent his left hand osteoarthritis or any other disabilities further limit his ability, he is not service-connected for any disabilities of the left upper extremity, including the hands, the spine, or the bilateral lower extremities.  

While his spouse reported that the Veteran has had some difficulty with hygiene, including hygiene surrounding toileting, the preponderance of the evidence weighs against finding that he is unable to attend to the wants of nature due solely to service-connected disabilities.  The Veteran's spouse is competent to report that the claimant has difficulty keeping himself clean following toileting because he cannot reach behind him using his dominant right hand.  Her report is credible and entitled to probative weight; however, the Veteran still has use of his left upper extremity, and there is no indication that he is unable to use his left upper extremity or an adaptive device to aid him.  To the extent that his left hand osteoarthritis or spine disabilities further limit him in this area, he is not service-connected for those disabilities.

While the Veteran reported that his spouse manages his medications, the preponderance of the evidence weighs against finding that he is unable to manage his own medications due to an incapacity, physical or mental, that is attributable to a service-connected disability.  VA psychiatric treatment records show that approximately one week prior to the receipt of the Veteran's February 2014 claim, he was stable, with normal speech and logical thought content, and was assigned a global assessment of functioning score of 65, indicating mild symptoms and functional impairment.  See January 2014 VA Treatment Records.  

While he takes several medications for psychiatric treatment, the Veteran has not asserted, and the record does not indicate, that they incapacitate him.  Further, the February 2014 Disability Benefits Questionnaire submitted by the Veteran's private physician, L.M., indicated that the Veteran did not require medication management.  While the May 2014 Disability Benefits Questionnaire submitted by a private physician indicated that the Veteran required medication management, the private physician considered non-service-connected disabilities in the evaluation and did not indicate that the Veteran required medication management solely due to service-connected disability.  As the February 2014 Disability Benefits Questionnaire did not consider any service-connected disability, the Board gives more probative weight to private physician L.M.'s opinion and finds that the Veteran did not require medication management due solely to service-connected disability.

Special monthly compensation  is also payable for housebound status where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities. 

The Veteran does not have a single service-connected disability rated as totally disabling, and the preponderance of the evidence weighs against finding that he is permanently housebound due solely to service-connected disabilities.  Neither the disability benefits questionnaires submitted by the Veteran's private physicians nor the VA examinations or VA treatment records in the Veteran's electronic claims files indicate that he is unable to walk, required any assistive devices for locomotion, or was otherwise unable to leave his home due to his service-connected posttraumatic stress disorder, right shoulder disability, hearing loss, tinnitus, or emphysema.  Indeed, in a June 2014 statement the Veteran reported that he travels to Arizona and Italy "from time to time".  

While the Veteran believes that the February 2014 Disability Questionnaire does not include his additional limitations, the Board reiterates that only limitations due to service-connected disability are considered in determining whether he requires the regular aid and attendance of another person for VA compensation purposes.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is not warranted.  Further, the preponderance of the evidence is against finding that the appellant is permanently housebound by reason of service-connected disabilities.  As such, the benefits sought on appeal are denied.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352(a).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to special monthly compensation  based on the need for regular aid and attendance of another person is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


